*55OPINION OF THE COURT
Per Curiam.
On July 26, 2010, the respondent pleaded guilty before the Honorable David Sullivan, in County Court, Nassau County, to: grand larceny in the first degree, in violation of Penal Law § 155.42, a class B felony; grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony; and grand larceny in the third degree, in violation of Penal Law § 155.35, a class D felony. The respondent was convicted for her role in a real estate fraud scheme in Nassau County. She has not yet been sentenced.
Although personally served with a copy of this motion, the respondent has neither submitted a response nor requested additional time in which to do so.
By virtue of her felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the motion pursuant to Judiciary Law § 90 (4) (b) to strike the respondent’s name from the roll of attorneys is granted to reflect the respondent’s automatic disbarment on July 26, 2010.
Eng, PJ., Mastro, Rivera, Skelos and Balkin, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Marie A. Martial, admitted as Marie Andree Martial, is disbarred, effective July 26, 2010, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Marie A. Martial, admitted as Marie Andree Martial, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Marie A. Martial, admitted as Marie Andree Martial, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Marie A. Martial, admitted as Marie Andree Martial, has been issued a secure pass by the Of*56fice of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).